Per Curiam:
The failure to affix the county seal was fatal to the tax warrant and to the attempted sale under it. (Brase v. Miller, 195 N. Y. 204; Matter of City of Rochester v. Bloss, 77 App. Div. 28; affd., 173 N. Y. 646.) For such jurisdictional defects tax deeds may be canceled within five years after the redemption period. (Tax Law [Consol. Laws, chap. 60; Laws of 1909, chap. 62], § 132.)
As his deeds had been on record over three years, relator invokes the presumption of regularity of the tax sale, and the proceedings prior thereto, declared by section 132 as to conveyances which have been two years recorded. While certain irregularities may be thereby cured, the Legislature has extended to five years the period within which tax deeds may be canceled for jurisdictional defects. (Adirondack League Club v. Keyes, 122 App. Div. 178.)
The special statute designed to cure this omission of the county seal (Laws of 1911, chap. 470) could not transfer title to the relator by taking away rights already vested. (People v. Inman, 197 N. Y. 200.)
The determination should be confirmed and the writ of certiorari dismissed, hut without costs.
Thomas, Eich and Putnam, JJ., concurred; Carr, J., read to sustain the writ, with whom Jenks, P. J., concurred.